United States Court of Appeals for the Federal Circuit

                                        ERRATA

                                  November 10, 2008



Appeal No. 2008-1017

Rothe Development Corporation v. Department of Defense and Department of the Air
Force


Precedential Opinion

Decided: November 4, 2008

      On Page 7, footnote 3, replace “pt. 123” with “pt. 124”

      On Page 8, line 17, replace “pt. 123” with “pt. 124”

      On Page 8, line 21, replace “Small Disadvantaged Business Program” with
      “Small Disadvantaged Business Program”

      On Page 15, line 13, replace “(footnote omitted).” with “(footnote omitted)).”

      On Page 17, line 23, replace “(quoting Nilssen., 203 F.3d at 285))” with “(quoting
      Nilssen, 203 F.3d at 785))”

      On Page 20, lines 10-11, replace “Croson, 488 U.S. at 500, 504” with “Croson, 488
      U.S. at 500, 504”

      On Page 29, line 11, delete “(2007)”